         Case 1:11-cv-10230-MLW Document 661 Filed 01/07/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
 similarly situated,

                           Plaintiff,
                                                      No. 11-cv-10230-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,

                        Defendant.
____________________________________________/

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly situated,

                           Plaintiffs,
                                                      No. 11-cv-12049-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,

                        Defendant.
____________________________________________/

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
Behalf of itself, and JAMES PEHOUSHEK-
STANGELAND and all others similarly situated,

                           Plaintiffs,
                                                      No. 12-cv-11698-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,

                        Defendant.
____________________________________________/


      SPECIAL MASTER’S RESPONSE TO THE COURT’S JANUARY 4, 2021 ORDER




60557275 v1
        Case 1:11-cv-10230-MLW Document 661 Filed 01/07/21 Page 2 of 3




       On September 29, 2020, the Court filed a Memorandum and Order (Dkt. #646)

reaffirming its February 27, 2020 Memorandum and Order awarding $60,000,000 in attorneys’

fees and allocating it among counsel for the class. The Court further approved a schedule for

Class Counsel to pay into escrow and return $14,383,827.16 to the class as set forth in Exhibit A

to the Court’s September 29, 2020 Memorandum and Order (Dkt. #646).

       On December 30, 2020, Labaton Sucharow LLP and the Thornton Law Firm LLP jointly

filed a notice informing the Court of their view that the payment schedule attached as Exhibit A

to the Court’s September 29, 2020 Order – which contemplated that Customer Class Counsel

make a payment on January 4, 2021 – was not yet operative because the Court had not entered a

final judgment in the case. ERISA Counsel Keller Rohrback, LLP and Zuckerman Spaeder LLP

objected based on their view that the Court had approved the plan of distribution for the

remainder of the settlement funds in its July 9, 2020 Order (Dkt. #619).

       On January 4, 2021, the Court ordered that Customer Class Counsel need not make the

scheduled payment into escrow originally due on January 4, but should be prepared to remit the

first payment on January 11, 2021, or soon after (Dkt. #657). The Court emphasized that any

potential award of attorneys’ fees to the Hamilton Lincoln Law Institute would not reduce the

amount the Customer Class Counsel will be required to pay into escrow and thus, would not

affect the payment amount. On January 4, 2021, Lieff Cabraser Heimann & Bernstein, LLP filed

a response indicating that the firm would be appealing the Court’s final order when issued and

reiterating its position that any distribution of Lieff Cabraser’s escrowed funds before that appeal

is resolved is improper (Dkt. #658).

       The Special Master responds briefly to reaffirm his position that the Customer Class

Counsel should remit payments to the class and ERISA counsel as laid out in the payment plan



                                                 2
        Case 1:11-cv-10230-MLW Document 661 Filed 01/07/21 Page 3 of 3




provided for in Exhibit A to the Court’s September 29, 2020 Memorandum and Order (Dkt.

#646), subject to any further direction provided by the Court. The Court first directed

reallocation of attorneys’ fees in its order dated February 27, 2020. At the Court’s direction,

adequate notice was subsequently provided to the class. It is the Special Master’s position that

distribution of class funds should not be further delayed.

Dated: January 7, 2021                        Respectfully submitted,

                                              SPECIAL MASTER HONORABLE
                                              GERALD E. ROSEN (RETIRED),

                                              By his attorneys,


                                                /s/ William F. Sinnott
                                              William F. Sinnott (BBO #547423)
                                              Hinckley Allen
                                              28 State Street
                                              Boston, MA 02109
                                              Tel.: (617) 378-4159
                                              wsinnott@hinckleyallen.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that this Notice of Appearance was filed electronically on January 7,
2021 and thereby delivered by electronic means to all registered participants as identified on the
Notice of Electronic Filing (“NEF”).

                                               /s/ William F. Sinnott
                                              William F. Sinnott




                                                 3
